Title: From George Washington to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 22 April 1781
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                        

                            
                            My Dear Marquis
                            Head Quarters New Windsor 22d April 1781.
                        
                        I have received your several letters of the 11th 12th two of the 13th and two of the fifteenth. I am
                            extremely concerned at the temper of your detachment and the desertions that are taking place. I imagine however these
                            would have been nearly as great in any other corps that might have been sent, and after the Pensylvania line I think it
                            would have been ineligible to detach any other state line. We find by exerience that they are not only dissipated on the
                            march; but being at a great distance from their states are almost intirely neglected—few recruits are raised for them and
                            these few are lost on the way. We see how totally Maryland line has declined, and how little is doing to reestablish it—a
                            line formerly among the most numerous and respectable in the army. Our plan at present appears to me to be to commit the
                            defence of the Southern states to the states as far as Pensylvania inclusive, and to make up any additional succours that
                            may be necessary by detachment. We must endeavour to compensate these detachments for the loss of state supplies by giving
                            them a larger proportion of Continental—on this principle I am sending you the articles mentioned in the inclosed
                                list, which set out two days ago from this place. I have also urged the Board
                            of War to do their best for you.
                        Col. Vose shall be relieved; if there is any good officer of the Eastern lines here desirous of the command
                            he must have it—I mentioned to you that I had received a warm remonstrance soon after your departure from the
                            Massachusetts line, on the manner of officering your corps; if there should be no officer of the proper rank desirous of
                            the command, I shall be glad to employ Lt Col. Smith. I will see what can be done in the case of Major Galvan—I wish at
                            all events to retain Gimat; but it will be difficult to remove the one without the other.
                        It appears to me extraordinary that your advices should have given you an idea so different from the whole
                            complexion of the intelligence I had received concerning the probability of a certain event—This and the situation of our
                            own force have induced me to regard it as barely possible—too precarious to enter far into our dispositions—possible only
                            in a case which we are not authorised to expect will happen—I dare not trust the details on which this opinion is founded
                            to paper.
                        The danger to the Southern states is immediate and pressing—it is our duty to give them support; the
                            detachment with you all circumstances considered was the most proper for the purpose—The project General Greene has lately
                            adopted adds a particular motive to continuing its destination. It is essential to him that Philips should be held in
                            check, and we cannot wholly rely on militia for this. As to a transportation by water while the enemy command the
                            Chesapeak and Cape Fear I do not see how it is practicable.
                        The only cause of hesitation in my mind about sending your corps to the Southward was a separation from you.
                            I refer you to private letters accompanying this one, written previous to the receipt of your last—the other subsequent.
                        As to our force here; you know what it was when you left us and you will know what it is now when I tell you
                            that we have as yet received but few recruits. The enemys present force of regular troops at New York is near 7000.
                        I shall recommend Major McPherson as you request to General Greene. Present my warmest thanks to that officer
                            and assure him of the sense I have of his services.
                        You were right My Dr Marquis in supposing that no explanation could be necessary as to your letter to the
                            Board of war. I know your sentiments and your friendship.
                        I shall not detain the express to enlarge on the other subjects of your letters—I will embrace the first safe
                            opportunity to give you a full view of our affairs—what we are and what we expect to be; that you may regulate your future
                            correspondence with your Court accordingly. Hitherto I could give you nothing material more than you know as to ourselves.
                            Wherever you are assure Your self of all my esteem confidence and affection, Yrs sincerely.

                        
   
                                1200 Shirts
                                    
                                    1200
                                    
                                    linen Overalls
                                
                                
                                    
                                    1200
                                    
                                    pr shoes
                                
                                
                                    
                                    1200
                                    
                                    socks
                                
                            
                        

                    